Mangano, P. J.,
dissents and votes to reverse so much of the judgment as determined the issues of equitable distribution, maintenance, and pendente lite maintenance arrears, grant the plaintiffs motion to vacate her default, vacate the order, and remit the matter to the Supreme Court, Suffolk County, for a hearing on these issues, with the following memorandum: The record indicates that the Supreme Court was advised on December 24, 1995, that the plaintiff wife was incarcerated in the State of Florida on drug charges and would not be able to appear for a scheduled trial on December 26, 1995. Indeed, the defendant husband confirmed, under oath, during the court proceedings on December 26, 1995, that the plaintiff wife was *616incarcerated in Florida. In response to this testimony, the Supreme Court stated, "Now, she may have a good reason to have her default vacated”. Under these circumstances, the plaintiff wife demonstrated a valid excuse for her default (cf., Benadon v Antonio, 10 AD2d 40). Moreover, the record indicates that the plaintiff has demonstrated potentially meritorious challenges to those provisions of the judgment concerning issues of equitable distribution, maintenance, and pendente lite maintenance arrears (see generally, Otto v Otto, 150 AD2d 57; Borra v Borra, 218 AD2d 780). Therefore, based upon the liberal policy of vacating default judgments in matrimonial actions, I am of the view that these economic provisions of the divorce judgment should be vacated (see, Wayasamin v Wayasamin, 167 AD2d 460).